        Case 1:20-cv-01931-LJV-LGF Document 3 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,
                                      Plaintiff,
                                                                            20-CV-01931
$114,063.53 UNITED STATES CURRENCY SEIZED
FROM BANK OF AMERICA ACCOUNT #8936,
                                      Defendant.

                               ARREST WARRANT IN REM

TO:    U.S. CUSTOMS AND BORDER PROTECTION AND/OR IMMIGRATION
       AND CUSTOMS ENFORCEMENT AND/OR ANY OTHER DULY
       AUTHORIZED LAW ENFORCEMENT OFFICER:

      WHEREAS, a Verified Complaint of Forfeiture has been filed on
_____________________ in the United States District Court for the Western District of New
York, by James P. Kennedy, Jr., United States Attorney, on behalf of the United States of
America, plaintiff, alleging that the defendant property is subject to seizure and forfeiture to
the United States pursuant to 18 U.S.C. §§981(a)(1)(C) and 984.

      YOU ARE, THEREFORE, HEREBY COMMANDED to arrest and seize the
defendant property, and use discretion and whatever means appropriate to protect and
maintain said defendant property; and

        YOU ARE FURTHER COMMANDED to provide notice of this action to all persons
thought to have an interest in or claim against the defendant property, and that you promptly,
after execution of this process, file the same in this Court with your return thereon.

        All persons asserting an interest in the defendant property and who have received
direct notice of the forfeiture action must file a verified claim with the Clerk of this Court
pursuant to Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions, thirty-five (35) days after the notice is sent; or if notice was published but
direct notice was not sent to the claimant or the claimant=s attorney, a claim must be filed no
later than thirty (30) days after final publication of newspaper notice or legal notice or no later
than sixty (60) days after the first day of publication on an official internet government
forfeiture site; or within the time that the Court allows, provided any request for an extension
of time from the Court is made prior to the expiration of time which the person must file
such verified claim. In addition, any person having filed such a claim shall also serve and
file an answer to the complaint or a motion under Rule 12 of the Federal Rules of Civil
Procedure within twenty-one (21) days after filing the claim, and any person having timely
filed such claim and answer must appear before this Court, at 2 Niagara Square, Buffalo,
New York on ____________________ or ( ) on a date to be determined by the Court.

                 SEE REVERSE SIDE FOR ADDITIONAL INFORMATION

       Supplemental Rule G(5) provides in pertinent part: AThe claim must: (A) identify the
       Case 1:20-cv-01931-LJV-LGF Document 3 Filed 01/04/21 Page 2 of 2



specific property claimed; (B) identify the claimant and state the claimant=s interest in the
property; (C) be signed by the claimant under penalty of perjury; and (D) be served on the
government attorney designated under Rule G(4)(a)(ii)(C) or (b)(ii)(D).

       All persons asserting an interest in the defendant property are required to file a claim
in the Clerk's Office and to answer the complaint within the times above fixed: otherwise,
judgment by default will be filed for the relief demanded in the complaint.

       Claims and Answers are to be filed with the Clerk, United States District Court for the
Western District of New York, Assistant United States Attorney Grace M. Carducci, 100
State Street, Suite 500, Rochester, New York 14614.

      This warrant is issued pursuant to Rule G(3) of the Supplementary Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil
Procedure.



   WITNESS THE HONORABLE                            UNITED STATES DISTRICT JUDGE
                                                    AT 2 NIAGARA SQUARE
                                                    BUFFALO, NEW YORK 14202
   DATE                                             CLERK


                                                    (BY) DEPUTY CLERK




                           Returnable      75       days after issue

                      U.S. Customs and Border Protection’s Return


   SERVICE PORT                              DATE RECEIVED             DATE EXECUTED



   FINES, PENALTIES AND                      (BY)
   FORFEITURES
